

113 HRES 375 IH: Expressing the sense of the House of Representatives that Congress should refrain from conditioning the resolution of fiscal and budgetary disputes on the taking of action relating to non-germane legislative matters.
U.S. House of Representatives
2013-10-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV113th CONGRESS1st SessionH. RES. 375IN THE HOUSE OF REPRESENTATIVESOctober 10, 2013Ms. Jackson Lee (for herself, Mr. Johnson of Georgia, Mr. Honda, Ms. Brown of Florida, Mr. Gene Green of Texas, Mrs. Christensen, Ms. Wilson of Florida, Mr. O’Rourke, Ms. Velázquez, Mr. Clyburn, Mr. Enyart, Mr. Grijalva, Ms. Lee of California, Ms. Bass, and Mr. Cartwright) submitted the following resolution; which was referred to the Committee on the BudgetRESOLUTIONExpressing the sense of the House of Representatives that Congress should refrain from conditioning the resolution of fiscal and budgetary disputes on the taking of action relating to non-germane legislative matters.Whereas the American Government was formed to establish a more perfect union, establish justice, ensure domestic tranquility, provide for the common defense, promote the general welfare, and secure the blessings of liberty;Whereas Americans have a right to expect their Federal Government will be there for them when needed;Whereas the cost of a shutdown of Government operations has major, adverse, and lasting consequences on the economy, on people, and on workers;Whereas the legislative and executive branches are expected to resolve differences over budgetary and fiscal priorities in a responsible way; andWhereas conditioning the resolution of budgetary and fiscal disputes on the taking of action relating to non-germane legislative matters, including the repeal or modification of a duly enacted law, negatively impacts the ability to reach agreement and hurts the American economy and the persons who provide and depend upon the services of the Federal Government: Now, therefore, be itThat it is the sense of the House of Representatives that Congress should refrain from conditioning the resolution of fiscal and budgetary disputes on the taking of action relating to non-germane legislative matters, including the repeal or modification of a duly enacted law.